Opinion by
Orlady, P. J.,
Tbe only question decided by tbe Public Service Commission affected by this appeal, was whether tbe order it made evidencing the commission’s finding of facts as set out in tbe petition justified tbe extension of tbe time to complete tbe necessary buildings, structural property or improvements of the Parkesburg Gas Company, for a period not exceeding five years beyond tbe time fixed by law for tbe completion thereof, in accordance with a decree of tbe Court of Common Pleas of Chester County, dated April 3, 1916. Tbe legal question involving the validity of tbe merger and consolidation of tbe Parkesburg Gas & Light Company and tbe Parkesburg Gas, Fuel and Power Company, were disposed of in tbe decree of April 3, 1916, and from this no appeal was taken. Tbe *358commission accepted that decree as a valid determination of the legal matters involved in the proceeding, and simply disposed of the administrative question, namely, that it was necessary and proper for the convenience, safety and comfort of the public that the extension be made. The effect to be given this decision is to be measured by the provisions of Section 21, of Article V, of the Public Service Company Law, viz: “The issuing by the Commission of any Certificate of Public Convenience or any Certificate of Valuation, enumerated or provided for in this act, or any finding, determination or order made by the commission, refusing or granting such certificate, shall not be construed to revive or validate any lapsed, terminated, invalidated, or void powers, franchises, rights, or privileges; or to enlarge or add to the rights, powers, franchises, or privileges contained in any charter, or in the grant of any franchises or any supplement or amendment to any charter, or to waive or remit any forfeiture.”
The question of forfeiture of franchises, and charter rights of the appellant is not before us for review, as that question was considered and disposed of in the equity proceeding in Chester County, and relief from that decree cannot be had in this appeal from the Public Service Commission’s decision. The cases relied on, Relief E. L., H. & P. Co., 63 Pa. Superior Ct. 1, and Jenkins Township v. Public Service Commission, 65 Pa. Superior Ct. 122, are clearly distinguishable from the case now presented.
The conclusion reached by the Public Service Commission is not so clearly erroneous as to warrant a reversal, and the order made is affirmed.